TTORNEY GRIEVANCE                                           IN THE COURT OF APPEALS
COMMISSION OF MARYLAND                                       OF MARYLAND

                                                             Misc. Docket AG No, 5
                                                             September Term, 2016

 DWIN ATTEH QUARTEY                                          Circuit Court for Montgomery Co.
                                                             Case No. 32176-M

                                             ORDER

        This matter came before the Court on the Joint Petition of the Attorney Grievance
 ommission of Maryland and Respondent, Edwin A. Quartey, to suspend the Respondent from
he practice of law for a period of six (6) months. The Court having considered the Petition, it is
his 15th day of December 2016

        ORDERED, that Respondent, Edwin A. Quartey, be and he hereby is suspended from the
 ractice of law in the State of Maryland for a period of six (6) months for violating Rules 1.1,
1.3, 3.2, and 8.4(a) and (d) of the Maryland Lawyers' Rules of Professional Conduct; it is further

        ORDERED, that, within fifteen (15) days from the date of this Order, the Respondent
hall notify his current clients of his suspension from the practice of law, that he is no longer able
o provide them legal representation, and that they should seek the assistance of another attorney;
't is further

        ORDERED, that, no later than twenty (20) days from the date of this Order, the
 espondent shall provide notification to Bar Counsel that he has complied with the foregoing;
  d it is further

        ORDERED, that, the Clerk of the Court shall remove the name Edwin A. Quartey from
he register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar
 f Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland
 ule 19- 736(d).


                                              /s/ Mary Ellen Barbera
                                              Chief Judge